Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/22 has been entered.
 
DETAILED ACTION
	The instant application 16/242,649 is presented for examination by the examiner.  Claims 1, 4, 7, 8, 10, 14, 15, 19, 20, and 23 are amended.

Response to Amendment
	The present claim amendments overcome the previous claim rejection.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Applicant’s arguments, filed 7/8/22, with respect to claims 1-20 have been fully considered and are persuasive.  
The closest found prior art is USP 10,097,729 to Brady.  Brady teaches a Virtual Assistant system whereby the virtual assistant (app 134), the user, the user’s device (mobile device 130) are all tied together by a token and authentication by server.  The server 120 has a record which links the three entities as an authenticated trio (col. 16, lines 60-67).  A given user operating a given virtual assistant on the mobile device that broadcasted a token to the service are bound together in a record the server uses to authenticate a request.  There are some differences however.  The first difference is that the claims’ application and virtual assistant cannot both be mapped to the virtual assistant application in Brady.  The claims require the application to be executed on the user device.  Device 110 cannot be the user device because neither it nor the application running on it are authenticated.  The claims’ application maps to the virtual assistant application in the prior art.  However, the virtual assistant does not map to the voice interface 136 of Brady which is merely a microphone.  All of the virtual assistant functions are performed by application 134.  It would not have been obvious to one of ordinary skill in the art before the effective filing date, to initiate the requests from a “virtual assistant” whereby the token can be determined but then instruct the server to obtain the token from an application running on a different device (user device).  
The second difference concerns the course of action after the token is not found on the server.  In the claims, the server obtains the token from the user device and processes the request.  In the prior art, the server issues an error message back to the virtual assistant application.  Brady teaches the token is only ever stored at the server during a one time registration before any requests.
As per claim 1, the prior art does not explicitly teach or render obvious “the application having an authorization token associated therewith…determine whether the authorization token to authenticate the given user and the user device has been received by the server based upon a lookup, by the server, for the identifier identifying the virtual assistant” in combination with all of the other claim requirements.
As per claim 10, the prior art does not explicitly teach or render obvious “to perform a lookup for an identifier associated with a virtual assistant that identifies the virtual assistant; determine whether an authorization token has been received by the server based upon the lookup for the identifier of the virtual assistant, the authorization token being associated with an application” in combination with all of the other claim requirements.
As per claim 15, the prior art does not explicitly teach or render obvious “performing, by the server, a lookup for an identifier associated with the virtual assistant that identifies the virtual assistant…the lookup for the identifier of the virtual assistant, the authorization token being associated with an application…to be executed on the user device” in combination with all of the other claim requirements.


As per claim 20, the prior art does not explicitly teach or render obvious “determine whether an authorization token has been received based upon a lookup, by a server, for an identifier identifying a virtual assistant, the authorization token being associated with an application and for authenticating a given user and a user device…the application is to be executed on the user device” in combination with all of the other claim requirements.

Allowable Subject Matter
Claims 1-15 and 17-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/Primary Examiner, Art Unit 2431                                                                                                                                                                                                        
MICHAEL R. VAUGHAN
Primary Examiner
Art Unit 2431